The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 26, 2014

                                     No. 04-13-00300-CR

                                      Richard M. LOPEZ,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR5395
                           Honorable Ron Rangel, Judge Presiding


                                        ORDER
        On February 24, 2014, we granted in part appellant’s motion for extension of time to file
his brief and ordered the brief to be filed March 20, 2014. Before that order could issue,
appellant filed this third motion for extension of time. Appellant’s motion is DENIED as moot.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court